ACCEPTED
                                                                                                      01-15-00829-cv
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               10/16/2015 3:02:00 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                           13-DCV-209467
                                 §
 DANIEL A. HAILE                 §   IN THE DISTRICT COURT  FILED IN
   Plaintiff                     §                   1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
                                 §
 WONGLEWIT K. ALEMU              §                   10/16/2015 3:02:00 PM
    Intervenor                   §                   CHRISTOPHER A. PRINE
                                       400 JUDICIAL DISTRICT
                                                              Clerk
                                 §
 Vs.                             §
                                 §
                                 §
 TAMUNO IFIESIMAMA AND           §
 TAMUNNOIBUOMI IFIESIMAMA        §       FORTBEND COUNTY, TEXAS
     Defendants                  §
         DEFENDANTS AND COUNTER PLAINTIFFS’ NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now come TAMUNO IFIESIMAMA and TAMUNNOIBUOMI IFIESIMAMA,

Defendants and Counter Plaintiffs in the above-styled and numbered cause, by and through

undersigned counsel respectfully file this Notice of Appeal from the Judgement in this case.

                                             Respectfully submitted,


                                             AMEN LAW FIRM
                                             9525 Bissonnet Street,
                                             Suite 280
                                             Houston, TX 77036

                                             /s/ Amen Omo. Obas
                                             Amen Omo. Obas, Esq.
                                         State Bar No. 24034605
                           ATTORNEY FOR DEFENDANTS and COUNTER PLAINTIFFS




                                                                                                1
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Documents, Notice of Appeal has

been forwarded by:

      U.S. Mail, Certified, Return Receipt Requested:

       _____U.S. Mail, First Class

       __×__ Hand Delivery

        _×    Telecopy

On this the 28th day of September 2015, to:

Derek H. Deyon, Esq.
2211 Norfolk, Suite 600
Houston, TX 77098
Tel: (713) 481-7420
Fax: (713) 714-8670
Attorney for the Plaintiff, Intervenor and Counter Defendants

                                              /s/ Amen Omo. Obas
                                                  Amen Omo. Obas, Esq.




                                                                                                   2